DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/04/2022 has been entered.  Applicant amended claims 1-12 in the amendment.  Claims 13-15 are newly added.
Claims 1-15 remain pending.
Requirement for Restriction/Election on 9/24/2021 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 filed on 04/04/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

	
	Claim Objections
Claims 1, 3, 8, and 10 are objected to because of the following informalities:  
Claim 1, line 1, “A housing” should read “A physical housing”;
Claim 1, line 6, “the data network” should read “the Internet-type data network”;
Claim 3, line 3, “a received SMS (Short Message System)” should read “a received Short Message Service (SMS)”;
Claim 8, lines 2-3, “a mobile cellular network of the GSM (Global System for Mobile communications) type” should read “a mobile cellular network of a Global System for Mobile communications (GSM) type”;
Claim 8, line 3,” an SMS (Short Message System)” should read “an Short Message Service (SMS)”;
Claim 10, line 3, “the data network” should read “the Internet-type data network”;
Claim 10, line 6, “means of the housing” should read “the means of the housing”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the remaining industrial equipment” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the industrial equipment of interest” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the opening of a remote maintenance communication” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0262502 A1), hereinafter Frank, in view of Soni (US 2010/0165878 A1).
Regarding claim 1, Frank discloses 
A housing (central control device 103, FIG. 1/central server computer 103, FIG. 6) for managing access to an industrial network to which industrial equipment is connected, the housing comprising:
	a channel for access to an Internet-type data network (FIG. 1 & page 5, [0084]: an access request is sent to the central control device by service personnel via the access device; the central control device authenticates the access request and defines a trust level of the service personnel; & page 7, [0116], lines 11-13: the central server computer is linked into the network).

Frank does not explicitly disclose 
	the cut-off unit is configured to physically isolate the industrial network from the Internet-type data network so that no communication can be established between the industrial network and the data network, wherein the cut-off unit comprises a cut-off relay allowing physical cut-off between the industrial network and the Internet-type data network; and
a control channel for controlling the channel for access to the Internet-type data network, said control channel comprising a controller configured to control the cut-off unit so as to allow communication between the industrial network and the Internet-type data network, the cut-off relay can be activated by means of a control signal originating in the controller.

However, Soni discloses
	the cut-off unit (switch 303) is configured to physically isolate the industrial network (plant network 203) from the Internet-type data network (control network/office network 205) so that no communication can be established between the industrial network and the data network, wherein the cut-off unit comprises a cut-off relay allowing physical cut-off between the industrial network and the Internet-type data network (page 5, [0051]: module 211 has an integrated manageable Ethernet switch (switch 303); the integrated switch creates a physical and logical isolation between plant network and control network/office network); and
a control channel for controlling the channel for access to the Internet-type data network, said control channel comprising a controller configured to control the cut-off unit so as to allow communication between the industrial network and the Internet-type data network, the cut-off relay can be activated by means of a control signal originating in the controller (page 5, [0052]: module provides configurable communication transparency between plant network and control/office network for intended communication for plant monitoring, supervisory control and other industrial automation intended activities; & [00056]: module 211 supports point-to-point communication between plant network devices and control network/office network devices; provides access protection against unauthorized data access from control network/office network to plant network).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Soni to Frank because Frank discloses receiving access request (page 5, [0084]) and Soni further suggests module has a switch that creates physical and logical isolation between plant network and control network (page 5, [0051]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Soni in the Frank system in order to protect industrial network/plant network as suggested by Soni (abstract).

Regarding claim 2, Frank and Soni disclose the housing described in claim 1.  Frank further discloses 
the control channel comprises a first communication interface configured to place the housing into communication with a mobile cellular network of a Global System for Mobile communications (GSM) type (page 2, [0019], lines 5-8: the access request is communicated to the central control device via the line of the industrial network, via a VPN connection, or via mobile radio).

Regarding claim 4, Frank and Soni disclose the housing described in claim 1.  Frank further discloses 
the controller is configured to authenticate a user, the controller being configured to control the cut-off unit in order to establish a communication between the industrial network and the Internet-type data network, provided that the user is authenticated (page 5, [0084]: authenticates the access request; & page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device).
 
Regarding claim 7, Frank and Soni disclose the housing described in claim 1.  Frank and Soni further disclose
A method for remote maintenance of a set of industrial equipment connected (a plurality of network devices) together to an industrial network (Frank: page 1, [0009]: the industrial network includes a plurality of network devices), the industrial network being connected with the housing according to claim 1 (central control device 103, FIG. 1), the housing being connected with an Internet-type data network and a mobile network, the method comprising the following steps, an anomaly having been detected on a unit of the set, called unit of interest (Frank: page 5, [0086], lines 5-9: repairing the network device):
	receiving on the control channel of the housing (central control device), via the mobile network, a request (access request) for a purpose of establishing a remote maintenance communication between the industrial network and the Internet-type data network (Frank: page 5, [0084]: an access request is sent to the central control device by the service personnel via the access device),
	authenticating the request (Frank: page 5, [0084]: authenticates the access request), and when the request is authenticated,
	establishing the remote maintenance communication between the industrial network and the Internet-type data network (Soni: page 5, [00056]: module 211 supports point-to-point communication between plant network devices and control network/office network devices; provides access protection against unauthorized data access from control network/office network to plant network; & Frank: page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device).

Regarding claim 10, Frank and Soni disclose the method in claim 7.  Frank and Soni further disclose
a step of connecting, by means of the housing, a terminal (access device 104, FIG. 1) of an intervener (service personnel U, FIG. 1) to the industrial network so that the terminal can gain access to the industrial equipment of interest via the data network in order to carry out maintenance operations (repairing) on said industrial equipment of interest (Frank: page 5, [0086]: the service personnel interacts with the network device and interrogate data from the network device; repairing the network device); and once the maintenance operations are completed, the method comprises a step of disconnecting, by means of the housing, the terminal of the intervener from the industrial network, the industrial network no longer being accessible via the Internet-type data network (Frank: page 6, [0101]: the local interface is closed and blocked for the local access; & Soni: page 5, [0051]: module 211 has an integrated manageable Ethernet switch (switch 303); the integrated switch creates a physical and logical isolation between plant network and control network/office network).

Regarding claim 11, Frank and Soni disclose the method described in claim 10.  Frank further discloses 
the step of connecting the terminal of the intervener comprises authentication of said intervener in order to verify that the intervener is authorized to connect to the industrial network (page 3, [0037]: the local access to the network device is provided by creating an account that the service personnel can use to log into the industrial network).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Soni, and further in view of Wang (CN 103926897 A)(translation from wipo).
Regarding claim 3, Frank and Soni disclose the housing described in claim 2.  Frank and Soni do not explicitly disclose 
the first communication interface is a GSM communication interface, the control signal being dependent on a received SMS (Short Message System).

However, Wang discloses
the first communication interface is a GSM communication interface, the control signal being dependent on a received SMS (Short Message System) (paragraph 6 under Detailed Description of the Embodiments, “power conversion module” is able to be activated by SMS from “short-message receiving card 4” in order to activate and therefore disconnect the supply of power to the “wireless router 1”). 

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wang to Frank and Soni because Frank and Soni disclose receiving access request (Frank: page 5, [0084]) and Wang further suggests disconnect power supply to wireless router from a module (abstract).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Frank and Soni system in order to manage activation of a system.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Soni, and further in view of Coley et al. (US 5,826,014), hereinafter Coley.
Regarding claim 5, Frank and Soni disclose the housing described in claim 1.  Frank and Soni does not explicitly disclose 
A remote maintenance server configured to be connected to an industrial network to which a set of industrial equipment is connected, and to the housing according to claim 1, the remote maintenance server comprising a control server configured to communicate with the housing, said remote maintenance server also comprising a firewall configured to manage access to the industrial network from said housing.

However, Coley discloses 
A remote maintenance server configured to be connected to an industrial network to which a set of industrial equipment is connected, and to the housing according to claim 1, the remote maintenance server comprising a control server configured to communicate with the housing, said remote maintenance server also comprising a firewall configured to manage access to the industrial network from said housing (Col. 4, lines 64-67: a firewall system is hosted on the institutional computer to protect a port that connects an internal network to the institutional computer system).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Coley to Frank and Soni because Frank and Soni disclose receiving access request to establish with network device (Frank: page 5, [0084]) and Coley further suggests protect a port connects an internal network (Col. 4, lines 64-67).
	One of ordinary skill in the art would be motivated to utilize the teachings of Coley in the Frank and Soni system in order to protect a port that connects an internal network to the institutional computer system as suggested by Coley (Col. 4,lines 64-67).

Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claims 1 and 5 above and this claim is rejected on that basis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Soni, and further in view of Lawson et al. (US 2014/0044123 A1), hereinafter Lawson.
Regarding claim 8, Frank and Soni disclose the method described in claim 7.  Frank and Soni do not explicitly disclose
the mobile network is a mobile cellular network of the GSM (Global System for Mobile communications) type, the request consisting of an SMS (Short Message System) comprising a confidential code allowing authentication of said request.

However, Lawson discloses 
the mobile network is a mobile cellular network of the GSM (Global System for Mobile communications) type (page 6, [0051], lines 25-28: many current mobile devices are connectable to the Internet through both WiFi and mobile telephony (GSM and CDMA) networks), the request consisting of an SMS (Short Message System) comprising a confidential code allowing authentication of said request (page 4, [0041], lines 1-5: receiving a connection request at a policy engine from a client, the connection request including an authentication token retrieved by the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lawson to Frank and Soni because Frank and Soni disclose receiving access request (Frank: page 5, [0084]) and Lawson further suggests the request includes an authentication token (page 4, [0041]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Frank and Soni system in order to provide a secure system by providing authentication token for verification.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Soni, and further in view of Gandelsman et al. (US 2018/0196615 A1), hereinafter Gandelsman.
Regarding claim 12, Frank and Soni disclose the method described in claim 7.  Frank and Soni do not explicitly disclose 
a step of restoring the industrial network so that all of the industrial equipment is accessible via the industrial network but inaccessible from the Internet-type internet network.

However, Gandelsman discloses 
a step of restoring the industrial network so that all of the industrial equipment is accessible via the industrial network but inaccessible from the Internet-type internet network (page 3, [0036]: restore controller code in industrial control network).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Gandelsman to Frank and Soni because Frank and Soni disclose provide access to industrial network (Frank: page 5, [0084]) and Gandelsman further suggests restore controller code in industrial control network (page 3, [0036]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Gandelsman in the Frank and Soni system in order to ensure the system is operating.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Soni, in view of Coley, and further in view of Yamamoto et al. (US 2001/0044903 A1), hereinafter Yamamoto.
Regarding claim 14, Frank, Soni, and Coley disclose the remote maintenance server as described in claim 5.  Frank, Soni, and Coley do not explicitly disclose 
the firewall is configured to communicate with the controller of the control channel in order to authorize or deny the opening of a remote maintenance communication between the industrial network and the Internet-type data network.

However, Yamamoto discloses 
the firewall is configured to communicate with the controller of the control channel in order to authorize or deny the opening of a remote maintenance communication between the industrial network and the Internet-type data network (page 5, [0109], lines 10-14: the firewall permits passage and sends the access to the router; the router encrypts the contents of the access, finds the corresponding segment and host server, and sends the access to this host server).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Yamamoto to Frank and Soni because Frank and Soni disclose provide access to industrial network (Frank: page 5, [0084]) and Yamamoto further suggests firewall permits passage and sends the access to the router (page 5, [0109]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Yamamoto in the Frank and Soni system in order to provide secure system.

Allowable Subject Matter
Claims 6, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
07/16/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447